Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 1 of 38 PAGEID #: 2568




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

League of Women Voters
of Ohio, et al.,

       Plaintiffs,                                  Case No. 2:20-cv-3843

       v.                                           Judge Michael H. Watson

Frank LaRose,                                       Magistrate Judge Jolson

       Defendant.

                              OPINION AND ORDER

       League of Women Voters of Ohio (“LOWV”), A. Philip Randolph Institute of

Ohio (“APRI”), George W. Mangeni (“Mangeni”), and Carolyn E. Campbell

(“Campbell”) (collectively “Plaintiffs”) sue Ohio Secretary of State Frank LaRose

(“Defendant” or “Secretary LaRose”) and seek a preliminary injunction that:

       (1) enjoins [Secretary LaRose] from enforcing provisions of Ohio law
           that require election officials to conduct signature matching on
           absentee ballots without providing adequate time to cure a
           purportedly mismatched signature before the date by which Ohio
           boards of elections must complete the canvass of returns; and

       (2) enjoins Defendant LaRose from permitting county boards of
           elections from conducting signature matching on absentee ballot
           applications, or, in the alternative, to direct Defendant LaRose to
           confirm that Directive 2020-11, issued by Defendant LaRose on
           July 6, 2020, requires boards of elections to promptly contact
           voters by telephone and email in sufficient time to correct absentee
           ballot applications rejected on the basis of signature mismatch.

Mot. 1–2, ECF No. 24. Donald J. Trump for President, Inc., the Ohio Republican

Party, the Republican National Committee, and the National Republican
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 2 of 38 PAGEID #: 2569




Congressional Committee (collectively “Intervenors”) moved for, and were

granted, leave to intervene as Defendants. Order, ECF No. 35. For the following

reasons, Plaintiffs’ motion for a preliminary injunction is DENIED.

                                      I.     FACTS 1

       Ohio offers several different ways to cast a ballot, including absentee

voting, early in-person voting, and in-person voting on election day. Ohio

Democratic Party v. Husted, 834 F.3d 620, 625 (6th Cir. 2016). Absentee voting

is available to any Ohio voter, regardless of whether that individual is willing and

able to vote in-person on election day. Id. at 624; R.C. § 3509.02.

       A. Absentee Ballot Application Process

       In order to receive an absentee ballot, an Ohio voter must submit a written

application to the director of elections of her county. R.C. § 3509.03(A). Voters

were able to submit applications for the November 2020 election as early as

January 1, 2020, and they may submit applications as late as a few days before

the election. R.C. § 3509.03(D). 2

       This application does not have to be on a specified form—it must simply

contain the elector’s name, signature, address at which the voter is registered,


1
  Both Plaintiffs and Defendant have attached evidence to their preliminary injunction
briefs. The background facts, primarily describing Ohio’s electoral process, are largely
agreed upon. If the Court relies upon a disputed fact, it will make note of that in this
Opinion and Order.
2
  Applications may be submitted “not later than twelve noon on the third day before the
day of the election at which the ballots are to be voted, or not later than six p.m. on the
last Friday before the day of the election at which the ballots are to be voted if the
application is delivered in person to the office of the board.” Id.

Case No. 2:20-cv-3843                                                          Page 2 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 3 of 38 PAGEID #: 2570




date of birth, some form of identification 3, a statement of the election for which

the voter wishes to receive a ballot, a statement that the voter is a qualified

elector, and the voter’s address (if the ballot is to be mailed). R.C. § 3509.03(B).

There are several ways for voters to obtain an application, a few of which the

Court will highlight. An elector can contact her county board of elections or call

Defendant’s office to request an application. Grandjean Decl. ¶¶ 11–12, ECF

No. 41-2. For the November 3, 2020 presidential election, Defendant mailed

personalized absentee ballot applications to every registered voter in Ohio. Id.

¶ 15. Defendant’s website also gives voters several different ways to request an

absentee ballot: 1) complete an absentee ballot request online, download it, then

mail it in; 2) have an application mailed to the voter’s residence; or 3) the website

explains to voters how they can make their own application and mail it in.

https://www.ohiosos.gov/elections/voters/how-to-request-your-absentee-ballot/

(last visited September 20, 2020). Voters can also obtain an application from the

websites of the LOWV and the Ohio Democratic and Republican parties.4

       An application can be submitted by mailing it to the board of elections for

the county in which the voter resides or dropping it off at that board of elections’




3
  This can be the elector’s driver’s license number, last four digits of her social security
number, or a copy of the elector’s current and valid photo I.D., military I.D., or a copy of
a current utility bill, bank statement, government check, paycheck, or other government
document (other than voter registration) that shows the elector’s name and address.
4
  https://www.lwvohio.org/register-to-vote (last visited September 20, 2020);
https://ohiodems.org/vote/ (last visited September 20, 2020);
https://slate.ohiogop.org/vote-by-mail/ (last visited September 20, 2020).
Case No. 2:20-cv-3843                                                          Page 3 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 4 of 38 PAGEID #: 2571




office either in person or via a secure drop box. R.C. § 3509.03(D); Sec’y of

State Directive 2020-16 at 1.

       If an application is submitted by a qualified elector that “contains all of the

required information,” an absentee ballot is sent to the voter. R.C. § 3509.04. If

an application is received “that does not contain all of the required information,”

the director of the county board of elections “promptly shall notify the applicant of

the additional information required to be provided by the applicant to complete

that application.” R.C. § 3509.04(A). Defendant issued a directive requiring

boards of elections to “utilize telephone numbers and email addresses to

complete this process as quickly as possible.” Sec’y of State Directive 2020-11

at 12, available at https://www.ohiosos.gov/elections/elections-officials/rules/ (last

visited September 20, 2020). Voters can now also potentially learn of a problem

with their application by using an online tracking system Defendant has set up.

Grandjean Decl. ¶ 21, ECF No. 41-2; Sec’y of State, Track Your Ballot,

https://www.ohiosos.gov/elections/voters/toolkit/ballot-tracking/ (last visited

September 20, 2020).

       B. Submitting an Absentee Ballot

       In order to cast a vote, after a voter receives an absentee ballot she must

“cause the ballot to be marked,” place it and seal it within “the identification

envelope received from the director of elections for that purpose,” “cause the

statement of voter on the outside of the identification envelope to be completed

and signed, under penalty of election falsification,” and then mail the envelope to

Case No. 2:20-cv-3843                                                      Page 4 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 5 of 38 PAGEID #: 2572




the director from whom it was received, personally deliver the envelope, or direct

a family member to deliver it. R.C. § 3509.05(A). 5 “[B]allots shall be delivered to

the director not later than the close of the polls on the day of an election.” Id. If a

ballot is mailed, it must be postmarked prior to election day and “delivered to the

director prior to the eleventh day after the election.” R.C. § 3509.05(B)(1).

       C. Signature Matching Requirements

       For each identification envelope that is delivered to a board of elections,

“election officials shall compare the signature of the elector on the outside of the

identification envelope with the signature of that elector on the elector’s

registration form and verify that the absent voter’s ballot is eligible to be counted.”

R.C. § 3509.06(D)(1). Any precinct official may challenge whether a ballot

should be counted on “the ground that the signature on the envelope is not the

same as the signature on the registration form.” R.C. § 3509.06(D)(2)(a). If

elections officials find that the signature on the identification envelope does not

conform to the information contained in the statewide voter registration database

for that voter, “the election officials shall mail a written notice to the voter,

informing the voter of the nature of the defect.” R.C. § 3509.06(D)(3)(b). This

notice contains a Form 11-S that is completed by the voter.




5
  Delivery can be completed by “the spouse of the elector, the father, mother, father-in-
law, mother-in-law, grandfather, grandmother, brother, or sister of the whole or half
blood, or the son, daughter, adopting parent, adopted child, stepparent, stepchild, uncle,
aunt, nephew, or niece of the elector.” Id.

Case No. 2:20-cv-3843                                                        Page 5 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 6 of 38 PAGEID #: 2573




       The time within which the notice must be sent depends on when the

defective identification envelope was received. Ohio Election Official Manual at

5-31.6 Notice must be sent within two business days for ballots received by the

third Saturday prior to an election, within one calendar day for ballots received

between the third Monday and last Friday before an election, and on the same

day for ballots received between the Saturday prior to an election and the sixth

day following an election. Id. In addition to the statutory requirement that notice

of a defect be mailed, Defendant has also directed boards of elections to notify

voters of a defect via email and telephone as “quickly as possible.” Sec’y of

State Directive 2020-11 at 13. 7

       If the voter corrects the signature no later than the seventh day after

election day and the ballot is not successfully challenged for a different reason,

the voter’s ballot will be counted.8 R.C. § 3509.06(D)(3)(b). If the signature is

not corrected within seven days after the election, the ballot will not be counted.

R.C. § 3509.07. 9




6
  Available at https://www.sos.state.oh.us/elections/elections-officials/rules/ (last visited
September 24, 2020).
7
  Available at https://www.sos.state.oh.us/elections/elections-officials/rules/ (last visited
September 24, 2020).
8
  Even if a voter applies for an absentee ballot, she is not required to vote by absentee
ballot. She may still decide to appear at her polling location on election day and cast a
provisional ballot. R.C. § 3509.09(B).
9
  If the Form 11-S is post-marked by the seventh day after the election and received by
the tenth day after the election, it will be accepted. Grandjean Decl. 6–7, ECF No. 41-2.

Case No. 2:20-cv-3843                                                          Page 6 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 7 of 38 PAGEID #: 2574




       The other facts relied on by the parties will be discussed in the Court’s

analysis of Plaintiffs’ claims.

       D. COVID-19

       The global COVID-19 pandemic has affected nearly every aspect of

American life, including voting. The 2020 Primary Election in Ohio, which took

place during heightened state-imposed restrictions to control the spread of

COVID-19, saw 85.2% 10 of voters cast mail-in absentee ballots compared to only

8.6% 11 in Ohio’s 2016 Primary Election. Plaintiffs extrapolate out from this

increase, without additional supporting evidence, that the number of absentee

voters for the 2020 General Election should “at least double” from 2016’s

General Election. Mot. 5, ECF No. 24. Defendant does not offer a competing

view, but he has admitted in public appearances that the number of absentee

voters will be higher in the 2020 General Election than previous years. Is mail-in

voting safe? Yes, and Ohio’s system is among the best in the country, LaRose

says, WTOL-11, https://www.wtol.com/article/news/special-reports/88-




10
   https://www.sos.state.oh.us/elections/election-results-and-data/2020/ (last visited
September 20, 2020) (1,562,716 domestic absentee ballots cast versus 1,834,465 total
ballots cast).
11
   https://www.sos.state.oh.us/elections/election-results-and-data/2016-official-elections-
results/ (last visited September 20, 2020) (285,045 domestic absentee ballots cast
versus 3,302,832 total ballots cast).
Case No. 2:20-cv-3843                                                        Page 7 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 8 of 38 PAGEID #: 2575




counties/is-mail-in-voting-safe/512-904800d1-1758-4ac8-a739-9c3556b44733

(last visited September 20, 2020).

                           II.    STANDARD OF REVIEW

       Plaintiffs seek injunctive relief pursuant to Federal Rule of Civil Procedure

65. In order to be entitled to a preliminary injunction, Plaintiffs “must establish

that [they are] likely to succeed on the merits, that [they are] likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities

tips in [their] favor, and that an injunction is in the public interest.” Winter v.

NRDC, Inc., 555 U.S. 7, 20 (2008). “When evaluating these factors for an

alleged constitutional violation, ‘the likelihood of success on the merits often will

be the determinative factor.’” Thompson I, 959 F.3d 804, 807 (6th Cir. 2020) (per

curiam) (quoting Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012)).

But the factors are not prerequisites; rather, they must be balanced in weighing

the equities involved. Capobianco, D.C. v. Summers, 377 F.3d 559, 561 (6th Cir.

2004).

                                    III.   ANALYSIS

       Plaintiffs bring three different claims against Defendant: 1) Ohio’s signature

matching procedures violate the freedom of association clause of the First

Amendment and the equal protection clause of the Fourteenth Amendment;

2) Ohio’s inconsistent signature matching practices violate voters’ equal

protection rights; and 3) Ohio’s failure to provide voters adequate notice and

opportunity to cure signature mismatches violates the voters’ procedural due

Case No. 2:20-cv-3843                                                       Page 8 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 9 of 38 PAGEID #: 2576




process rights under the Fourteenth Amendment. Before the Court can consider

the merits of these claims, however, it must address whether Plaintiffs have

standing to sue.

       A. Standing

       “Article III imposes three standing requirements for plaintiffs in federal

court: an injury-in-fact, causation, and redressability.” Mays v. LaRose, 951 F.3d

775, 781 (6th Cir. 2020) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61

(1992)). The Court only needs to determine that one party has standing in order

to consider identical claims brought by other parties. NE Ohio Coalition for the

Homeless v. Husted, 837 F.3d 612, 623–24 (6th Cir. 2016) (“NEOCH”).

       The LOWV and APRI (“Organizational Plaintiffs”) have argued that they

have standing to sue on behalf of their members or on their own behalf because

of an injury they have suffered from Defendant’s actions. Because “each

element of Article III standing ‘must be supported . . . with the manner and

degree of evidence required at the successive stages of the litigation,”

Organizational Plaintiffs must show a “substantial likelihood of standing.” Food &

Water Watch, Inc. v. Vilsack, 808 F.3d 905, 913 (D.C. Cir. 2015) (citations

omitted); Waskul v. Washtenaw Cty. Cmty. Mental Health, 900 F.3d 250, 256 n.4




Case No. 2:20-cv-3843                                                     Page 9 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 10 of 38 PAGEID #: 2577




 (6th Cir. 2018) (“Put simply, ‘[a] party who fails to show a ‘substantial likelihood’

 of standing is not entitled to a preliminary injunction.’”)

       1. Injury-in-fact

           a. Direct Harm to the Organizational Plaintiffs

       Organizational Plaintiffs argue they have standing because they have been

 forced “to devote key resources to preventing the disenfranchisement of Ohio

 voters above and beyond their normal voter education and registration efforts.”

 Reply 3, ECF No. 50. While the signature-matching requirements at issue are

 not new, Organizational Plaintiffs claim that “the pandemic has significantly

 exacerbated the already-present defects of the law.” Id. (citing Miller Dep. at

 24:4–18, ECF No. 40-4).

       Defendant acknowledges that diversion of resources can be a sufficient

 injury 12, but he argues that the Sixth Circuit’s decision in Fair Elections Ohio v.

 Husted, 770 F.3d 456, 459 (6th Cir. 2014), controls here and necessitates a

 finding that Organizational Plaintiffs lack standing. Def. Opp. 15, ECF No. 41. In

 Fair Elections, the “[p]laintiffs alleged that treating late-jailed electors differently

 than late-hospitalized electors violate[d] the Equal Protection Clause and Due

 Process Clause of the Fourteenth Amendment, § 2 of the Voting Rights Act, and




 12
   Def. Opp. 13, ECF No. 41; see also Miami Valley Fair Hous. Ctr., Inc. v. Connor Grp.,
 725 F.3d 571, 576 (6th Cir. 2013) (citing Havens Realty Corp. v. Coleman, 455 U.S.
 363, 379 (1982)) (“The Supreme Court and [the Sixth Circuit] have found that a drain on
 an organization’s resources . . . constitutes a concrete and demonstrable injury for
 standing purposes.”).
 Case No. 2:20-cv-3843                                                       Page 10 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 11 of 38 PAGEID #: 2578




 the Seventeenth Amendment.” Fair Elections, 770 F.3d at 459. The district court

 found that one of the organizational plaintiffs in that case had standing “because

 it would be ‘required to divert its resources to retraining its volunteers and

 informing its members and constituents of the risks attendant with getting

 arrested during the weekend prior to the election.’” Id. The Sixth Circuit

 disagreed, finding in part that “it is not an injury to instruct election volunteers

 about absentee voting procedures when the volunteers are being trained in

 voting procedures already.” Id. at 459–60.

       In NEOCH, a later election case in which the Sixth Circuit did find

 organizational standing, the Court distinguished the facts from those found in Fair

 Elections by saying “[w]hereas the Fair Election [sic] plaintiff merely exhausted

 ‘efforts and expense [in] advis[ing] others how to comport with’ existing law,

 NEOCH has immediate plans to mobilize its limited resources to revise its voter-

 education and get-out-the-vote programs on account of [the change in election

 law].” NEOCH, 837 F.3d at 624 (citations omitted). Defendant uses this

 language as part of its argument that Organizational Plaintiffs’ challenge to the

 signature-matching requirements that have existed for a long time is insufficient

 to confer standing. Def. Opp. 17, ECF No. 41.

       But Organizational Plaintiffs are more like the plaintiff in NEOCH than in

 Fair Elections. Instead of simply “advising voters how to ‘comport’ with the law,”

 as occurred in Fair Elections, Organizational Plaintiffs have put forward credible

 evidence that they intend to “redirect [their] focus” for this election, which “will

 Case No. 2:20-cv-3843                                                     Page 11 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 12 of 38 PAGEID #: 2579




 require more volunteers, time, and expenditures.” NEOCH, 837 F.3d at 624;

 Miller Dep. 47:4–48:15, ECF No. 40-4 (testifying that the LOWV “ended up doing

 so many extra trainings this spring” based, at least in part, on the increase in

 absentee voting and issues that arose in the 2020 primary); id. at 24:4–18

 (explaining that absentee voting went from being somewhat uncommon to being

 used by approximately eighty percent of voters, so the LOWV realized it needed

 to be a priority); Washington Dep. 45:6–46:7, ECF No. 40-1 (describing

 numerous ways in which APRI has changed its get-out-the-vote strategy based

 on increased absentee voting); id. at 53:4–20 (stating that explaining the

 signature-matching requirements to voters will “be another burden on us in

 diverting our resources”).

       This case falls somewhere in between Fair Elections and NEOCH.

 Although there is not a change in law, there is a significant change in

 circumstances that requires diverting resources and retraining volunteers.

 Organizational Plaintiffs have demonstrated a substantial likelihood of satisfying

 the injury-in-fact requirement based on harm they will incur from Defendant’s

 actions in enforcing the signature-matching requirements and cure period.

          b. Associational Standing

       The Organizational Plaintiffs also argue that they have standing to sue on

 behalf of their membership. Reply 6, ECF No. 50. Defendant counters that

 Organizational Plaintiffs have failed to identify a specific member who will suffer a

 concrete harm, and “[i]t’s purely speculative that [the LOWV’s] members will vote

 Case No. 2:20-cv-3843                                                  Page 12 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 13 of 38 PAGEID #: 2580




 absentee by mail and that their absentee ballots will be rejected in the three days

 between the deadline to cure and the deadline for receiving absentee ballots.

 Def. Opp. 18, ECF No. 41.

       While Defendant is correct that no one can know in advance who will be

 affected by the signature-matching requirements, the LOWV did identify several

 members whose ballots or applications were rejected in the past due to signature

 mismatches. Miller Dep. 34:4–35:11, ECF No. 40-4. Additionally, in an

 analogous case, the Sixth Circuit found associational standing even where the

 plaintiffs could not identify specific voters who would be affected by Ohio’s

 handling of voters who sought to vote at a polling place that is deemed incorrect

 by an election worker. Sandusky Cty. Democratic Party v. Blackwell, 387 F.3d

 565, 574 (6th Cir. 2004). The Court found standing because it was “inevitable”

 that such mistakes would be made and the issues raised were “not speculative or

 remote; they are real and imminent.” Id.; see also Block Communs., Inc. v. FCC,

 808 F. App’x 332, 336 (6th Cir. 2020) (“The Sixth Circuit has previously found

 standing absent definitive evidence if the injury is impossible to prove or could

 not be ‘specifically identified in advance.’”) The same is true here. While

 Organizational Plaintiffs may not be able to identify in advance who will be

 affected, they have met their burden of demonstrating that some members

 inevitably will be affected.




 Case No. 2:20-cv-3843                                                  Page 13 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 14 of 38 PAGEID #: 2581




       2. Causation

       Defendant also argues, briefly, that Organizational Plaintiffs cannot

 establish that any injury they are suffering is fairly traceable to Defendant. Def.

 Opp. 16–17, ECF No. 41. In support, Defendant argues that the Sixth Circuit and

 other courts “have made clear that pandemic-created injuries do not

 automatically translate into unconstitutional state-created injuries. Id. at 17

 (citing Thompson I, 959 F.3d 804). That principle is true, as the Court will

 discuss further in its analysis of Plaintiffs’ claims. Further, this argument has

 some logical appeal because even Plaintiffs describe some of their injury as

 resulting from increased absentee voting or safety concerns surrounding COVID-

 19. But in recent election cases involving COVID-19, the Sixth Circuit has not

 raised standing concerns—even when the only allegedly unconstitutional effects

 are because of COVID-19—let alone found that those plaintiffs’ injuries were not

 fairly traceable to the government defendant. See generally Thompson, supra;

 Esshaki v. Whitmer, 813 F. App’x 170 (6th Cir. 2020). Absent further guidance

 from the Sixth Circuit or argument from Defendant on how those cases are

 distinguishable, Defendant’s causation argument is insufficient to defeat

 standing.

       3. Redressability

       Defendant and Intervenors also argue (again, briefly) that Organizational

 Plaintiffs’ alleged injuries are not redressable via this lawsuit. Int. Opp. 13, ECF

 No. 44 (arguing that “[r]equiring Ohio to adjust its cure procedures will not

 Case No. 2:20-cv-3843                                                   Page 14 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 15 of 38 PAGEID #: 2582




 change APRI and LWV’s incentive to inform their voters about Ohio’s signature-

 matching regime”); Def. Opp. 19, ECF No. 41 (asserting that “the requested

 injunction will make the organizations divert more resources for education and

 outreach, especially now that the election is fast approaching”). These

 arguments, however, lack any legal or factual support. Defendant had the

 opportunity to depose corporate representatives of both Organizational Plaintiffs,

 and yet Defendant and Intervenor have not cited any testimony supporting their

 theory that an injunction would not redress Organizational Plaintiffs’ injuries. And

 in any event, Organizational Plaintiffs’ associational claims would certainly be

 redressed by this lawsuit even if their claims on their own behalf would not.

       For all these reasons, Organizational Plaintiffs have demonstrated a

 substantial likelihood of standing.

       B. Likelihood of Success on the Merits

       The Court considers first whether Plaintiffs are likely to succeed on any of

 their three claims.

       1. Plaintiffs’ First and Fourteenth Amendment Claims

       Plaintiffs contend that Ohio’s signature-matching requirements

 unconstitutionally burden their right to vote. Voting is a fundamental and

 precious right, and “[o]ther rights, even the most basic, are illusory if the right to

 vote is undermined.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964). However,

 “there must be a substantial regulation of elections if they are to be fair and

 honest and if some sort of order, rather than chaos, is to accompany the

 Case No. 2:20-cv-3843                                                     Page 15 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 16 of 38 PAGEID #: 2583




 democratic processes.” Anderson v. Celebrezze, 460 U.S. 780, 788 (1983)

 (internal quotation marks and citation omitted). “To achieve these necessary

 objectives, States have enacted comprehensive and sometimes complex election

 codes. Each provision of these schemes . . . affects—at least to some degree—

 the individual’s right to vote . . . .” Id. “Nevertheless, the state’s important

 regulatory interests are generally sufficient to justify reasonable,

 nondiscriminatory restrictions.” Id. Indeed, voting regulations do not

 automatically trigger strict scrutiny even when they impact the right to vote

 because, as the Supreme Court has instructed, “states ‘may, and inevitably must,

 enact reasonable regulations of parties, elections, and ballots to reduce election-

 and campaign-related disorder.’” Libertarian Party of Ohio v. Blackwell, 462 F.3d

 579, 585 (6th Cir. 2006) (quoting Timmons v. Twin Cities Area New Party, 520

 U.S. 351, 358 (1997); citing Storer v. Brown, 415 U.S. 724, 730 (1974)).

         The parties agree that Plaintiffs’ undue burden claim must be evaluated

 under the Anderson-Burdick framework. Under Anderson-Burdick,

         A court considering a challenge to a state election law must weigh
         “the character and magnitude of the asserted injury to the rights
         protected by the First and Fourteenth Amendments that the plaintiff
         seeks to vindicate” against “the precise interests put forward by the
         State as justifications for the burden imposed by its rule,” taking into
         consideration “the extent to which those interests make it necessary
         to burden the plaintiff’s rights.”

 Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting Anderson, 460 U.S. at

 789).



 Case No. 2:20-cv-3843                                                     Page 16 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 17 of 38 PAGEID #: 2584




       The Court must therefore determine the nature of the burden the

 signature-matching requirements place on voters when setting the standard of

 review to apply. If the requirements are “reasonable nondiscriminatory

 restrictions,” the Court will apply rational basis review and “‘the State’s important

 regulatory interests are generally sufficient to justify’ the restrictions.” Burdick,

 504 U.S. at 434 (quoting Anderson, 460 U.S. at 788). If, however, the signature-

 matching requirements are “severe restrictions, such as exclusion or virtual

 exclusion from the ballot, strict scrutiny applies.” Thompson I, 959 F.3d at 808

 (citing Burdick, 504 U.S. at 434). If the signature-matching requirements fall

 somewhere between a “reasonable nondiscriminatory restriction” and a “severe

 restriction,” the Court must weigh the burden imposed against “the precise

 interests put forward by the State as justifications for the burden imposed by its

 rule, taking into consideration the extent to which those interests make it

 necessary to burden the plaintiff’s rights.” Id. (quoting Burdick, 504 U.S. at 434)

 (internal quotation marks omitted).

       a. Nature of the Burden

              i. Notice and cure process for absentee ballots

       Plaintiffs contend first that “Ohio’s signature-match scheme completely

 disenfranchises voters whose absentee ballots are erroneously rejected because

 of signature mismatches but who are not provided sufficient notice or time to cure




 Case No. 2:20-cv-3843                                                     Page 17 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 18 of 38 PAGEID #: 2585




 their ballots before the deadline.” 13 Mot. 21, ECF No. 24. Defendant and

 Intervenors counter that this claim is effectively barred by the Sixth Circuit’s

 decision in NEOCH. In that case, the Sixth Circuit analyzed newly enacted

 statutes that, among other things, reduced Ohio’s cure period for absentee

 ballots from ten to seven days. 837 F.3d at 635. The Court saw “no evidence of

 the magnitude of the burden” caused by the shortened cure period and noted

 one board official’s testimony “that few voters even used the final three cure-

 period days.” Id. Based on this, the Sixth Circuit found that the cure period was

 a “minimal burden on voting [that was] easily outweighed by Ohio’s interest in

 reducing the administrative strain felt by boards of elections before they begin to

 canvass election returns.” Id.

        The Court disagrees that NEOCH ends the analysis in this case for two

 reasons. First, it is not clear that NEOCH foreclosed any future claim that the

 seven-day cure period was an undue burden on voting. Instead, the Sixth Circuit

 concluded that the record in that case was insufficient to support more than a

 trivial burden. Id. In other words, it was a failure of proof, not a failure of the

 claim as a matter of law.

        Second, Plaintiffs’ claim here is broader in at least two ways than the claim

 presented in NEOCH. NEOCH was a facial challenge to the shortened cure



 13
   Plaintiffs explicitly state that the question of whether “Ohio has a legitimate interest in
 conducting signature matching in general . . . is not the subject of this litigation and not
 before this Court.” Mot. 26, ECF No. 24.
 Case No. 2:20-cv-3843                                                          Page 18 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 19 of 38 PAGEID #: 2586




 period. In this case, Plaintiffs assert that the “short cure period is particularly

 burdensome in light of the serious delays in delivery time the U.S. Postal Service

 is currently experiencing.” Mot. 22, ECF No. 24. Also, the NEOCH plaintiffs’

 claims were limited to the impact of shortening the notice period from ten days to

 seven days, whereas Plaintiffs in this case challenge Ohio’s signature-matching

 procedures and the inability to cure perceived defects with ballot signatures

 before the end of the cure period.

       Having found that Plaintiffs’ claims are not barred by NEOCH, the Court

 considers first the nature of the burden on Plaintiffs’ voting rights. Plaintiffs

 provide some evidence that Ohio’s signature-matching procedures and cure

 period burden the right to vote. First, Plaintiffs argue that delays in mail delivery

 could result in no practical way to cure, even for voters who receive timely notice

 of an allegedly mismatched signature. In support, Plaintiffs point to a letter

 Defendant wrote to Ohio’s congressional delegation on April 23, 2020, which

 indicated that first-class mail may take up to nine days to deliver. 14 Because

 correcting a deficient absentee ballot requires multiple mail deliveries (i.e.

 submission of the ballot, mailing the voter a Form 11-S, and the return of the

 ballot), Plaintiffs estimate a voter could have to submit their ballot twenty days




 14
    Letter to Ohio Congressional Delegation, April 23, 2020,
 https://www.ohiosos.gov/globalassets/media-center/news/2020/2020-04-24.pdf.

 Case No. 2:20-cv-3843                                                     Page 19 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 20 of 38 PAGEID #: 2587




 before the election to cure a potential signature mismatch.15 Mot. 23, ECF No.

 24. This may be impossible, Plaintiffs contend, because boards of elections do

 not mail ballots until twenty-eight days before the election, meaning voters may

 not receive them until nineteen days before the election. Reply 18, ECF No. 50.

       But it is not just Plaintiffs saying this. General Counsel and Executive Vice

 President of the United States Postal Service Thomas J. Marshall wrote to

 Defendant on July 30, 2020, and said:

              Under our reading of your state’s election laws, as in effect on
       July 27, 2020, certain state-law requirements and deadlines appear
       to be incompatible with the Postal Service’s delivery standards and
       the recommended timeframe noted above. As a result, to the extent
       that the mail is used to transmit ballots to and from voters, there is a
       significant risk that, at least in certain circumstances, ballots may be
       requested in a manner that is consistent with your election rules and
       returned promptly, and yet not be returned in time to be counted.
              ....
              If a voter submits a request at or near the deadline, and the
       ballot is transmitted to the voter by mail, there is a significant risk that
       the ballot will not reach the voter before the state’s postmark deadline
       of November 2, and accordingly that the voter will not be able to use
       the ballot to cast his or her vote.

 Patashnik Decl., Ex. 14, ECF No. 24-1. While this letter did not separately

 address the time it would take to mail cured absentee ballots, it supports

 Plaintiffs’ contention that some voters will not be able to complete the process of

 submitting a valid absentee ballot before Ohio’s deadlines.



 15
    The Ohio Election Official Manual assumes that point-to-point delivery of First-Class
 Mail is 2 to 5 days.” Ohio Election Official Manual at 5-22, available at
 https://www.sos.state.oh.us/elections/elections-officials/rules/ (last visited September
 24, 2020).
 Case No. 2:20-cv-3843                                                      Page 20 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 21 of 38 PAGEID #: 2588




       Plaintiffs also introduce evidence that Mangeni and Campbell were unable

 to cast their ballots in the 2020 Primary Election because of Ohio’s signature-

 matching process. Mangeni attempted to vote in the 2020 Primary Election via

 mail-in ballot. Mangeni Decl. ¶ 8, ECF No. 24-5. He never received a notice

 from the Franklin County Board of Elections that there was an issue with his

 ballot; however, he was later informed by LOWV that public records show

 Mangeni’s ballot had been rejected due to signature mismatch. Id. ¶¶ 9–10.

       Campbell also applied to vote by mail for the 2020 primary. Campbell

 Decl. ¶ 6, ECF No. 24-4. After applying to vote by mail on or around February

 19, 2020, Campbell’s application was rejected on or around March 5, 2020,

 because of a signature mismatch. Id. ¶ 7. Campbell corrected her information

 and her application was accepted on April 23, 2020.16 Id. ¶¶ 8–9. A new ballot

 was mailed to Campbell on April 24, 2020, which she received on the 29th. Id.

 ¶¶ 9–10. Campbell then returned her completed ballot on or about April 30,

 2020. Id. ¶ 10. This ballot was not counted, id. ¶ 11, presumably because it was

 not timely submitted.

              ii. Rejection of absentee ballot applications

       Plaintiffs also argue that “Ohio’s signature-match regime constitutes

 absolute disenfranchisement for those voters whose absentee ballot applications

 are erroneously rejected for signature mismatch and who are either not notified in


 16
  Campbell’s declaration does not account for why her application was rejected on
 March 5, 2020, but not corrected and accepted until April 23, 2020.
 Case No. 2:20-cv-3843                                                  Page 21 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 22 of 38 PAGEID #: 2589




 sufficient time to cure or not notified at all.” Mot. 23, ECF No. 24. Plaintiffs

 contend that “[n]o state law or regulation compels or expressly permits county

 election officials to conduct a signature match analysis for applications for

 absentee ballots” and “[t]here are no state laws or regulations that require that

 counties inform voters whose applications are rejected on account of signature

 mismatch, set a timeframe for notice to those voters, or lay out how voters can

 cure any perceived signature mismatch on an absentee ballot application.” Id.

       Defendant disagrees with Plaintiffs’ reading of the law. Defendant states

 that “the boards must notify voters ‘promptly’ when the voters’ applications do not

 contain all of the required information, Ohio Rev. Code § 3509.04(A), including

 ‘[t]he elector’s signature,’ Ohio Rev. Code § 3509.03(B)(2).” Def. Opp. 22, ECF

 No. 41. An elector’s “signature” is defined as the “mark of that elector as it

 appears on the elector’s voter registration record.” R.C. § 3501.011(C).

 Therefore, if the signature on the application does not match the signature in the

 county’s voter registration system, the application would not contain all of the

 required information.

       The Court agrees with Defendant’s interpretation of the statute and finds

 that local boards are required to notify voters promptly if there is a signature

 mismatch on their absentee ballot application. But even if the Court did not come

 to that conclusion, Plaintiffs have failed to provide any evidence supporting their

 argument that some voters are not notified when their absentee ballot application

 is denied because of a signature mismatch.

 Case No. 2:20-cv-3843                                                    Page 22 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 23 of 38 PAGEID #: 2590




       What they have provided is evidence that thousands of absentee ballot

 applications have been rejected since the 2016 General Election because of

 signature mismatches, but they have not connected this to any evidence that

 these individuals were not notified of the signature mismatch or provided

 sufficient time to cure. 17 Specifically, Plaintiffs cite to one of their experts who

 analyzed three federal elections in Ohio and was able to document “10,038

 cases in which an absentee ballot application was rejected for ‘signature issues,’

 and [] was only able to confirm that 2,581 of those applicants (26%) were able to

 resolve the issue and receive an absentee ballot, or, in some cases, cast a

 provisional ballot at the polling place.” Street Report 18 ¶ 30, ECF No. 24-8. 19

 This expert believes it is likely that many more applications were rejected in

 counties for which he did not have data, but he could not precisely estimate how

 many other applications would have been rejected because of the lack of

 available information. 20 Id. But again, this does not break down how many of

 these voters received notice of the signature mismatch.


 17
    In fact, as discussed above, Campbell was notified of a signature mismatch with her
 application in the 2020 Primary Election.
 18
    Defendant has moved to exclude the reports and testimony of Plaintiffs’ experts. Mot.
 to Exclude, ECF No. 43. In the interest of timely addressing Plaintiffs’ urgent motion for
 a preliminary injunction, the Court does not address the motion to exclude in full at this
 time. However, the Court has reviewed Defendant’s arguments regarding the experts’
 qualifications and the usefulness of their testimony and only includes citation to
 Plaintiffs’ experts here as the Court finds appropriate at this time.
 19
    In the instances where Dr. Street could distinguish between “no signature” and
 “signature mismatch,” 55% of the rejected applications had a missing signature. Id.
 20
    Plaintiffs also point to a December 2019 Associated Press news article stating that
 twenty-one counties (out of eighty-eight in Ohio) rejected more than 6,500 ballot

 Case No. 2:20-cv-3843                                                      Page 23 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 24 of 38 PAGEID #: 2591




        In his opposition, Defendant critiques Plaintiffs’ claim by pointing out that

 they “have produced precisely zero evidence that boards do not notify voters

 when ballot applications are rejected for a mismatched signature.” Def. Opp. 23,

 ECF No. 41. Defendant then discusses seven specific counties that responded

 to Plaintiffs’ public records request by explaining how they do provide notice to

 voters whose absentee ballot applications have a signature mismatch. Id. On

 reply, Plaintiffs do not point to specific boards of elections that do not notify

 voters whose applications were rejected due to signature mismatch.21

               iii. Analysis of the nature of the burden

        Based on the evidence put forward by Plaintiffs, they have demonstrated

 some burden on the right to vote based on Ohio’s signature-matching

 procedures. But this burden must be considered along with “the alternative

 voting opportunities that Ohio provides.” Mays v. LaRose, 951 F.3d 775, 786

 (6th Cir. 2020). In Mays, the Sixth Circuit considered the burden imposed on

 individuals who planned to vote in-person on election day but were arrested

 shortly before election day and therefore unable to vote. Id. Despite the fact that


 applications for the 2018 General Election. Available at,
 https://apnews.com/article/ddfed70e98d79cf0bee49eb1d9fd85b9 (last visited
 September 24, 2020). That same article included a note that “[t]he few counties that
 tracked what happened to applications after they were rejected said issues were largely
 addressed before or on Election Day.”
 21
    The closest the Court could find to this type of evidence was Plaintiffs referring to the
 declaration of one of their attorneys, which stated that “some boards of elections do not
 maintain records of their efforts to notify voters of rejected absentee ballot applications.”
 Patashnik Decl. ¶ 18, ECF No. 24-1. But this is a lack of evidence, not affirmative
 evidence, and Plaintiffs are the party required to put forward evidence of the alleged
 burden on voting.
 Case No. 2:20-cv-3843                                                         Page 24 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 25 of 38 PAGEID #: 2592




 the plaintiffs’ arrests in Mays effectively prevented them from voting, the Sixth

 Circuit agreed with this Court that strict scrutiny was inappropriate because

 “Plaintiffs could have avoided all that uncertainty by taking advantage of the

 opportunities Ohio provides to vote early.” Id. at 787. Therefore, the plaintiffs in

 Mays were “not totally denied a chance to vote by Ohio’s absentee ballot

 deadlines,” and strict scrutiny was inappropriate. Id.; see also Thompson I, 959

 F.3d at 809 (“At bottom, a severe burden excludes or virtually excludes electors

 or initiatives from the ballot.”)

        The burden imposed on voters by Ohio’s signature-matching requirements

 is certainly less than that imposed on jailed voters in Mays. Electors wishing to

 vote absentee have multiple ways of being notified that there is a problem with

 the signature on their application or ballot, an opportunity to cure, and the option

 of voting provisionally on election day if it appears that they will not be able to

 successfully vote absentee. Electors could also choose to simply not attempt to

 vote absentee in the first place and instead vote early or on election day in

 person. While this is some burden on the right to vote, it is not severe (or

 “substantial” as Plaintiffs refer to it). See Mays, 951 F.3d at 786 (“Plaintiffs’

 choice to not participate in the opportunities Ohio provides to vote . . . was, at

 least in part, the cause of their inability to vote.”).

        Plaintiffs suggest that, because of the COVID-19 pandemic, some

 Ohioans, particularly older individuals or those with pre-existing medical

 conditions, “have no practical choice but to vote by mail.” Reply 19–20, ECF No.

 Case No. 2:20-cv-3843                                                    Page 25 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 26 of 38 PAGEID #: 2593




 50. The Sixth Circuit addressed a similar argument in Thompson and said “we

 must remember, First Amendment violations require state action. . . . So we

 cannot hold private citizens’ decisions to stay home for their own safety against

 the State.” 959 F.3d at 810. The same is true here.

        Voters are not virtually excluded from voting because of Ohio’s signature-

 matching requirements. But the requirements are not “so minimal as to warrant

 rational-basis review,” which is appropriate if the restrictions “‘in no way’ limit[]”

 access to voting. 22 Schmitt v. LaRose, 933 F.3d 628, 641 (6th Cir. 2019)

 (quoting Libertarian Party of Ky. v. Grimes, 835 F.3d 570, 577 (6th Cir. 2016)).

 The Court therefore finds that Ohio’s signature-matching requirements are a

 moderate burden.

        b. The State’s Interests

        Next, under Anderson-Burdick, the Court must consider Defendant’s

 justifications for Ohio’s signature-matching requirements. Defendant advances

 two main interests served by the signature-matching process. First, Defendant

 asserts that verifying voters’ signatures helps to combat fraud. Def. Opp. 27–29,

 ECF No. 41.




 22
    Arguably, the burden here could be considered minimal based on Sixth Circuit
 precedent. In Mays, the Court stated that Ohio’s generally applicable deadline to
 submit absentee ballots, despite “eliminat[ing] opportunities to vote for electors who fail
 to register before the deadline,” imposes only a minimal burden. Mays, 951 F.3d at
 792. Nevertheless, the Court finds a moderate burden here given the present
 circumstances.
 Case No. 2:20-cv-3843                                                        Page 26 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 27 of 38 PAGEID #: 2594




       Next, Defendant asserts that Ohio’s signature-matching process promotes

 orderly election administration. Def. Opp. 29–30, ECF No. 41. Defendant uses

 the declaration of David Payne, the Deputy Director of the Franklin County Board

 of Elections, to illustrate all of the tasks that a board of elections must complete

 in the days and weeks following election day in order to accomplish the official

 canvass of votes (i.e. the final tally of all ballots cast in the election). Payne Decl.

 ¶¶ 33–58, ECF No. 41-3. It is unnecessary to recite here all of the tasks boards

 must accomplish in order to complete the canvass, but a small sample includes:

 conducting the unofficial canvass beginning immediately after the polls close;

 processing provisional ballots, which requires the boards to verify the eligibility of

 the persons who cast a provisional ballot; 23 counting late-received absentee

 ballots; issuing a Form 11-S to any voter who did not include all of the required

 information on her absentee ballot identification envelope (the form must be sent

 out on the same day the ballot was received); and sending a bipartisan team to

 assist any voter who requests assistance completing a Form 11-S. Id.

       Plaintiffs “acknowledge that the State has an interest in verifying voters’

 identify [sic] in order to combat voter fraud.” Mot. 25, ECF No. 24. But Plaintiffs

 also contend:

            Ohio has no interest in a signature-matching scheme that lacks
       adequate notice and an opportunity to cure for two reasons: (1)

 23
   In Franklin County, the board assigns approximately twenty-six staff members to
 process provisional ballots after a presidential election. Payne Decl. ¶ 37, ECF No. 41-
 3. These staff members work seven days a week, at least eight hours per day, for two
 weeks to be able to process the provisional ballots. Id.
 Case No. 2:20-cv-3843                                                     Page 27 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 28 of 38 PAGEID #: 2595




       absentee ballot fraud is exceedingly rare, and (2) the current scheme,
       wherein the state has set unreasonable deadlines that will not allow
       for notice and opportunity to cure, is irrational and thus not sufficiently
       tailored to justify the disenfranchisement that signature matching
       errors can cause.

 Id.

       c. Weighing the burden on the right to vote against the State’s interest

       Finally, the Court must weigh the burden imposed against the State’s

 interest. As both parties agree, the State has a valid interest in combatting fraud

 and even the appearance of fraud. While Plaintiffs and Intervenors 24 cite

 drastically different research regarding the threat election fraud actually poses,

 there is no question that combatting fraud and promoting confidence in elections

 is a substantial interest of the State. Purcell v. Gonzalez, 549 U.S. 1, 4 (2006)

 (“Confidence in the integrity of our electoral processes is essential to the

 functioning of our participatory democracy.”).

       Furthermore, the Sixth Circuit has previously found that “Ohio’s interest in

 orderly election administration is weighty enough to justify” a moderate burden

 (albeit a different burden than the one imposed here). Mays, 951 F.3d 792; see

 also NEOCH, 837 F.3d at 635 (“[b]uilding in a three-day buffer between the cure

 period and the official canvass is a common-sense solution” to deal with the

 logistical issues facing boards of elections); Anderson, 460 U.S. at 788 (each


 24
   Defendant asserts that absentee-voter fraud is not common in Ohio but argues that
 “Ohio need not wait for fraud to become widespread or threaten the integrity of elections
 before it acts. Id. at 28 (citing NEOCH, 837 F.3d at 635 (“[A] state certainly need not
 wait for an election issue to arise before enacting provisions to avoid it.”)).
 Case No. 2:20-cv-3843                                                     Page 28 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 29 of 38 PAGEID #: 2596




 provision of states’ complex election codes “inevitably affects -- at least to some

 degree -- the individual’s right to vote and his right to associate with others for

 political ends. Nevertheless, the State’s important regulatory interests are

 generally sufficient to justify reasonable, nondiscriminatory restrictions.”); Obama

 for Am. v. Husted, 697 F.3d 423, 434 (6th Cir. 2012) (“If the State had enacted a

 generally applicable, nondiscriminatory voting regulation . . . its ‘important

 regulatory interests’ would likely be sufficient to justify the restriction.”).

 Therefore, the Court finds that the State of Ohio’s interests in its signature-

 matching process outweigh the burdens that process imposes.

        For these reasons, the Court finds that Plaintiffs are unlikely to succeed on

 their claim that Defendant’s signature-matching processes are an undue burden

 on Plaintiffs’ rights in violation of the First and Fourteenth Amendments to the

 Constitution.

        2. Procedural Due Process

        Plaintiffs next argue that Ohio’s signature-matching process denies

 Plaintiffs procedural due process. Mot. 27–31, ECF No. 24. Plaintiffs assert that

 their right to vote and their right to vote by absentee ballot are clearly defined

 liberty interests; therefore, the Court should balance the following three Mathews

 factors:

        First, the private interest that will be affected by the official action;
        second, the risk of an erroneous deprivation of such interest through
        the procedures used, and the probable value, if any, of additional or
        substitute procedural safeguards; and finally, the Government’s
        interest, including the function involved and the fiscal and

 Case No. 2:20-cv-3843                                                       Page 29 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 30 of 38 PAGEID #: 2597




        administrative burdens that the additional or substitute procedural
        requirement would entail.

 Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

        Defendant suggests that the Court need not conduct a separate analysis

 under Mathews because “[t]he Anderson-Burdick balancing test was designed to

 determine whether challenged laws satisfy due process.”25 Def. Opp. 31, ECF

 No. 41 (citing Obama for Am., 697 F.3d at 429–30 (stating that the Supreme

 Court has created “a single standard for evaluating challenges to voting

 restrictions”—Anderson-Burdick)).

        Sixth Circuit case law does not provide a definitive answer as to whether

 procedural due process claims are viable in voting rights cases outside the

 Anderson-Burdick framework. Obama for America seems to suggest that they

 are not, but that case did not specifically address procedural due process claims

 when making its broad pronouncement that voting restrictions should all be

 evaluated under a single standard. Furthermore, the Sixth Circuit in NEOCH

 reviewed the district court’s denial of a procedural due process claim in a voting

 rights case without suggesting that such a claim lacks viability outside Anderson-




 25
    Intervenors argue that the Sixth Circuit does not recognize procedural due process
 challenges under Mathews. Int. Opp. 27, ECF No. 44 (citing League of Women Voters
 v. Brunner, 548 F.3d 463, 479 (6th Cir. 2008)). Brunner did not categorically bar
 procedural due process claims for voting rights cases, however. Instead, the Court
 found that the procedural due process claim as alleged in the plaintiffs’ complaint failed.
 Id. The Court also relied on the “brevity of argument” in the plaintiffs’ brief, which
 subsumed the plaintiffs’ procedural due process arguments into the substantive due
 process analysis. Id.
 Case No. 2:20-cv-3843                                                        Page 30 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 31 of 38 PAGEID #: 2598




 Burdick. NEOCH, 837 F.3d at 637. Therefore, the Court will proceed to analyze

 Plaintiffs’ procedural due process claim under Mathews.

       Under the first prong of the Mathews test, the Court considers the private

 interest that will be affected. Plaintiffs argue that the interest at stake is the

 “fundamental right to vote.” The Court disagrees. The private interest that will be

 affected by the State’s signature-matching process is the right to vote via

 absentee ballot. And while the Court agrees that this “implicates the right to

 vote,” Ga. Muslim Voter Project v. Kemp, 918 F.3d 1262, 1270–71 (11th Cir.

 2019), this right must be understood within the broader context of the other

 opportunities voters in Ohio have to exercise their fundamental right to vote. As

 discussed above, Ohio voters have multiple options to exercise their right to vote

 even if their ballot is rejected due to signature mismatch (e.g. curing the

 absentee ballot or voting provisionally).

       Next, the Court considers the “risk of erroneous deprivation” of the liberty

 interest at stake. One of Plaintiff’s experts, Dr. Street, has opined that “there is

 only a 3% probability that an absentee ballot which has been rejected for

 signature mismatch actually features an invalid signature. There is a 97%

 probability that the ballot has been wrongly rejected.” 26 Street Report ¶ 19, ECF


 26
   Meanwhile, Defendant has provided evidence that the total number of voters whose
 absentee ballots are rejected due to a mismatched signature is quite low. Def. Opp. 7,
 ECF No. 41. According to Deputy Assistant Secretary of State and State Elections
 Director Amanda M. Grandjean, in the 2016 General Election, only 335 absentee ballots
 were rejected due to a non-matching signature out of 1,206,416 absentee ballots cast.


 Case No. 2:20-cv-3843                                                     Page 31 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 32 of 38 PAGEID #: 2599




 No. 24-8. The Court need not wade into Dr. Street’s statistical analysis at this

 point of the litigation to determine whether this estimate is useful or valid,

 because it misses the broader point. Even if it is true that the error rate in

 matching signatures is that high, as discussed above, Plaintiffs have failed to

 demonstrate that voters are unable to effectively use Ohio’s cure process when

 their ballots have been rejected. There is only an erroneous deprivation of the

 right to vote absentee if Plaintiffs do not receive notice and an opportunity to

 cure.

         Finally, the Court must consider the Government’s interest in the

 procedural requirements, which it has already done above as part of the

 Anderson-Burdick analysis. The State has a substantial interest in preventing

 election fraud (however uncommon that may be), promoting confidence in

 elections, and administering an orderly election.

         Balancing the three Mathews factors, the Court finds Plaintiffs are not likely

 to succeed on the merits of their procedural due process claim.

         3. Equal Protection

         Plaintiffs’ final claim is that “[t]he ad hoc procedures adopted by county

 boards of elections for signature matching on absentee ballot applications and




 Grandjean Decl. ¶ 42, ECF No. 41-2. For the 2018 General Election it was 234 ballots
 rejected out of 949,104 cast, and for the 2020 primary it was 217 rejected out of
 1,565,792 cast. Id. ¶¶ 42–43. Of those three elections, the 2016 General Election had
 the worst rejection rate due to mismatched signature, and it occurred in less than .03%
 of absentee ballots submitted.
 Case No. 2:20-cv-3843                                                     Page 32 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 33 of 38 PAGEID #: 2600




 absentee ballots, a result of the State’s failure to impose uniform standards,

 violate the equal protection rights of Plaintiffs and Ohio voters.” Mot. 32, ECF

 No. 24. “[W]hen a state regulation is found to treat voters differently in a way that

 burdens the fundamental right to vote, the Anderson-Burdick standard applies.”

 Obama for America, 697 F.3d at 430 (citing Hunter v. Hamilton Cty. Bd. of

 Elections, 635 F.3d 219, 238 (6th Cir. 2011)).

       Therefore, the Court must again begin with a determination of the

 character and magnitude of the asserted injury. Plaintiffs point to the different

 procedures boards of elections use to review signatures, which include, among

 other things:

       (1) the number and position of election officials who review signatures
       to determine whether they match, (2) the criteria (if any) for what
       constitutes a matched or mismatched signature, and (3) the extent to
       which the boards of elections store more than one signature sample
       for each voter and whether they use such additional samples to
       compare a voter’s signature from a ballot or ballot application.

 See Patashnik Decl. ¶ 10, ECF No. 24-1; see also Mot. 33 n.31, ECF No. 24.

       Defendant disagrees with Plaintiffs that there is any differential treatment in

 the notice and cure procedures between counties. Def. Opp. 35, ECF No. 41. In

 support, Defendant says that, with one exception, the public records responses

 upon which Plaintiffs rely to show differential treatment were all completed prior

 to July 6, 2020, when Defendant “explicitly instructed the boards how to notify

 voters of absentee-ballot and application errors, including signature mismatches.”

 Id. at 35–36 (citing Sec’y of State Directive 2020-11, available at


 Case No. 2:20-cv-3843                                                  Page 33 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 34 of 38 PAGEID #: 2601




 https://www.ohiosos.gov/elections/elections-officials/rules/ (last visited

 September 20, 2020)). But more fundamentally, Defendant contends that

 Plaintiffs have not shown that any differences in the signature-matching

 procedures used by various counties have any effect on the ability to vote. Id. at

 36–37. According to Defendant:

        Plaintiffs have offered only limited statewide numbers on rejection
        rates that do not establish that the different processes of or training
        on signature matching have any discernable effect. Put another way,
        Plaintiffs have not shown any factual likelihood that a signature that
        would match in Butler County would ultimately be rejected in Knox
        County.

 Id. at 37.

        Plaintiffs disagree with Defendant’s focus on the lack of evidence of

 different results between counties, as opposed to different procedures, for three

 reasons. First, Plaintiffs argue that the “lack of statewide standards and the

 accompanying burden it places on voters is sufficient on its own to make out an

 equal protection claim.” Reply 25, ECF No. 50. Second, Plaintiffs assert that

 they are not required to prove their case in full at this stage of the litigation, and

 “Plaintiffs’ evidentiary burden here is even less given that Defendant LaRose

 controls whether statewide data concerning signature-matching procedures exist

 yet chooses not to maintain much of those [sic] data.” Id. at 26. Third, Plaintiffs

 contend that they have “provided ample evidence of differential treatment,” which

 they say is the way in which county boards of elections “(1) follow different

 procedures for determining whether signatures match, (2) rely on different levels


 Case No. 2:20-cv-3843                                                     Page 34 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 35 of 38 PAGEID #: 2602




 of internal review of signature mismatch decisions, and (3) provide different

 means of notice to voters of signature mismatches.” Id. at 27.

       The Court agrees with Defendant. In order to make out an equal

 protection claim, Plaintiffs are required to show not just some difference in the

 way boards of elections carry out their duties, but that this difference “burdens

 the fundamental right to vote.” Obama for America, 697 F.3d at 430. In order to

 do that, Plaintiffs must put forward some evidence that the way in which counties

 are matching signatures impacts the way in which ballots are ultimately accepted

 or rejected. See NEOCH, 837 F.3d at 635 (“A plaintiff may state an equal-

 protection claim by alleging that lack of statewide standards results in a system

 that deprives citizens of the right to vote based on where they live.”). The

 “central question” is “whether Ohio lacks ‘adequate statewide standards for

 determining what is a legal vote.’” Id. (quoting Bush v. Gore, 531 U.S. 98, 110

 (2000) (per curiam)). “Arguable differences in how elections boards apply

 uniform statewide standards to the innumerable permutations of ballot

 irregularities, although perhaps unfortunate, are to be expected.” Id. at 636.

 Plaintiffs challenge the differences in how signature-matching standards are

 applied, but they fail to show that these differences result in voters in one county

 being treated more favorably than in another.

       For this reason, the Court finds a minimal burden on the right to vote

 based on differences in how counties match ballot signatures. The State’s

 regulatory interests are sufficient to justify this minimal burden. See Burdick, 504

 Case No. 2:20-cv-3843                                                  Page 35 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 36 of 38 PAGEID #: 2603




 U.S. at 434 (quoting Anderson, 460 U.S. at 788). Therefore, Plaintiffs are

 unlikely to succeed on their equal protection claim.

       4. Summary

       For all these reasons, Plaintiffs are unlikely to prevail on the merits of any

 of their claims, which is the most important part of the Court’s analysis.

 Nevertheless, the Court will briefly address the remaining preliminary injunction

 factors.

       C. Irreparable Harm

       “[A]ny time a State is enjoined by a court from effectuating statutes

 enacted by representatives of its people, it suffers a form of irreparable injury.”

 Thompson v. DeWine (“Thompson II”), No. 20-3526, __ F.3d __, 2020 U.S. App.

 LEXIS 29602, at *14 (6th Cir. Sept. 16, 2020) (per curiam) (quoting Maryland v.

 King, 567 U.S. 1301 (2012)). Therefore, because the Court has found Defendant

 is likely to prevail on the merits, issuing an injunction “would cause the State

 irreparable harm if we blocked it from enforcing its constitutional [voting] laws.”

 Id.

       D. Balance of the Equities

       “When analyzing the balance of equities, ‘[the Supreme] Court has

 repeatedly emphasized that lower federal courts should ordinarily not alter the

 election rules on the eve of an election.’” Kishore v. Whitmer, No. 20-1661, __

 F.3d __, 2020 U.S. App. LEXIS, at *11 (6th Cir. Aug. 24, 2020) (quoting

 Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207

 Case No. 2:20-cv-3843                                                   Page 36 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 37 of 38 PAGEID #: 2604




 (2020)); see also Purcell v. Gonzalez, 549 U.S. 1, 4–5 (2006) (per curiam)

 (“[c]ourt orders affecting elections, especially conflicting orders, can themselves

 result in voter confusion and consequent incentive to remain away from the polls.

 As an election draws closer, that risk will increase.”); SEIU Local 1 v. Husted,

 698 F.3d 341, 345 (6th Cir. 2012) (“As a general rule, last-minute injunctions

 changing election procedures are strongly disfavored.” (citing Purcell, supra)).

 While there is still a month to go before the election, issuing an injunction now

 would create a major rule change for both Defendant and local boards of

 elections to adjust to while pre-election activities are ramping up. The State has

 been accepting absentee ballot applications for months, and the ballots

 themselves will soon be mailed.

       Additionally, the Court believes that changing the rules regarding

 verification of signatures on ballots at this time would be particularly damaging.

 Some public officials have unfortunately regularly cast doubt on the security and

 legitimacy of voting by mail. A federal court enjoining part of the State’s

 procedure for maintaining the security of mail-in voting in the weeks leading up to

 the election could further undermine public confidence in elections.




 Case No. 2:20-cv-3843                                                  Page 37 of 38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 53 Filed: 09/27/20 Page: 38 of 38 PAGEID #: 2605




        E. Public Interest

        “It’s in the public interest that we give effect to the will of the people ‘by

 enforcing the laws they and their representatives enact.’” Thompson II, 2020

 U.S. App. LEXIS 29602, at *15 (quoting Thompson I, 959 F.3d at 812). 27

                                   IV.     CONCLUSION

        As this Court has said, “[t]he Constitution does not require the best plan,

 just a lawful one.” League of Women Voters v. LaRose, No. 2:20-cv-1638, 2020

 U.S. Dist. LEXIS 91631, at *32 (S.D. Ohio Apr. 3, 2020). Plaintiffs have not

 shown that they are likely to succeed in their argument that the State of Ohio’s

 signature-matching process is not only imperfect, but unconstitutional. For the

 above reasons, Plaintiffs’ motion for a preliminary injunction, ECF No. 24, is

 DENIED.

        IT IS SO ORDERED.


                                            /s/ Michael H. Watson________________
                                            MICHAEL H. WATSON, JUDGE
                                            UNITED STATES DISTRICT COURT

 27
    The Court’s analysis of the final three factors should make it evident why likelihood of
 success is often the determinative factor in cases involving alleged constitutional
 violations. See Obama for Am., 697 F.3d at 436. If the Court had found Plaintiffs were
 likely to succeed on the merits, the Sixth Circuit’s analysis of the remaining factors from
 Obama for America may have been more applicable. That case suggests irreparable
 harm would have favored Plaintiffs if they were likely to succeed on the merits, because
 [w]hen constitutional rights are threatened or impaired, irreparable injury is presumed.”
 Id. Similarly, the balance of equities and the public interest also may have weighed in
 Plaintiffs’ favor because “the public has a ‘strong interest in exercising the ‘fundamental
 political right’ to vote,’” id. (quoting Purcell, 549 U.S. at 4), and “[t]hat interest is best
 served by favoring enfranchisement and ensuring that qualified voters’ exercise of their
 right to vote is successful.” Id. at 437 (quoting Hunter, 635 F.3d at 244).
 Case No. 2:20-cv-3843                                                          Page 38 of 38
